As filed with the Securities and Exchange Commission on 12/29/2016 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end:July 31, 2016 Date of reporting period:October 31, 2015 Item 1. Schedules of Investments. O'Shaughnessy All Cap Core Fund Schedule of Investments at October 31, 2015 (Unaudited) Shares Value COMMON STOCKS - 98.85% Aerospace & Defense - 6.31% The Boeing Co. $ General Dynamics Corp. Huntington Ingalls Industries, Inc. National Presto Industries, Inc. Vectrus, Inc.* Air Freight & Logistics - 0.60% Expeditors International of Washington, Inc. Airlines - 1.03% Southwest Airlines Co. Auto Components - 0.38% Cooper Tire & Rubber Co. Beverages - 1.68% Coca-Cola Bottling Co. Dr. Pepper Snapple Group, Inc. Monster Beverage Corp.* Biotechnology - 0.42% Gilead Sciences, Inc. Building Products - 0.95% A.O. Smith Corp. Allegion PLC# Lennox International, Inc. Capital Markets - 0.17% SEI Investments Co. Chemicals - 5.08% CF Industries Holdings, Inc. Innospec, Inc. LyondellBasell Industries NV - Class A# Commercial Services & Supplies - 2.01% Acco Brands Corp.* Cintas Corp. Rollins, Inc. Waste Management, Inc. Communications Equipment - 3.12% Cisco Systems, Inc. Juniper Networks, Inc. Construction & Engineering - 0.34% Comfort Systems USA, Inc. Construction Materials - 0.25% U.S. Concrete, Inc.* Consumer Finance - 1.16% Navient Corp. Containers & Packaging - 0.86% Avery Dennison Corp. Berry Plastics Group, Inc.* Distributors - 1.11% Core-Mark Holding Co., Inc. Diversified Consumer Services - 1.55% Outerwall, Inc. Service Corp. International Diversified Financial Services - 0.13% MSCI, Inc. Diversified Telecommunication Services - 1.00% AT&T, Inc. Consolidated Communications Holdings, Inc. Electric Utilities - 0.10% Entergy Corp. Electrical Equipment - 0.47% Acuity Brands, Inc. Electronic Equipment, Instruments & Components - 1.30% Arrow Electronics, Inc.* Flextronics International Ltd.*# Insight Enterprises, Inc.* Tech Data Corp.* Energy Equipment & Services - 1.66% National Oilwell Varco, Inc. Food & Staples Retailing - 1.57% Casey's General Stores, Inc. CVS Health Corp. The Kroger Co. Food Products - 1.75% Flowers Foods, Inc. John B. Sanfilippo & Son, Inc.* Sanderson Farms, Inc. Snyder's-Lance, Inc. Gas Utilities - 0.62% New Jersey Resources Corp. UGI Corp. Health Care Equipment & Supplies - 0.82% C.R. Bard, Inc. Hologic, Inc.* Integra LifeSciences Holdings Corp.* Health Care Providers & Services - 3.73% Aetna, Inc. Anthem, Inc. Centene Corp.* Chemed Corp. Cigna Corp. HCA Holdings, Inc.* UnitedHealth Group, Inc. Hotels, Restaurants & Leisure - 6.74% Cracker Barrel Old Country Store, Inc. DineEquity, Inc. Jack in the Box, Inc. Marriott International, Inc. - Class A McDonald's Corp. Papa John's International, Inc. Starbucks Corp. Texas Roadhouse, Inc. Household Durables - 0.99% Hooker Furniture Corp. Leggett & Platt, Inc. NVR, Inc.* Household Products - 0.50% The Clorox Co. Independent Power Producers & Energy Traders - 0.25% AES Corp. Insurance - 9.17% American International Group, Inc. Aspen Insurance Holdings Ltd.# Assurant, Inc. The Hartford Financial Services Group, Inc. HCI Group, Inc. The Progressive Corp. Reinsurance Group of America, Inc. The Travelers Companies, Inc. IT Services - 4.96% Broadridge Financial Solutions, Inc. Fiserv, Inc.* Global Payments, Inc. MAXIMUS, Inc. Total System Services, Inc. Vantiv, Inc. - Class A* The Western Union Co. Life Sciences Tools & Services - 0.28% Waters Corp.* Machinery - 1.38% Global Brass & Copper Holdings, Inc. Kadant, Inc. Stanley Black & Decker, Inc. Wabash National Corp.* Media - 8.03% CBS Corp. - Class B Discovery Communications, Inc. - Class A* Gannett Co., Inc. Graham Holdings Co. - Class B The Walt Disney Co. Multi-line Retail - 0.25% Dillard's, Inc. - Class A Multi-Utilities - 0.20% Consolidated Edison, Inc. Oil, Gas & Consumable Fuels - 1.24% Rex American Resources Corp.* Tesoro Corp. Western Refining, Inc. Paper & Forest Products - 1.44% Domtar Corp. Personal Products - 0.49% The Estee Lauder Companies, Inc. - Class A Pharmaceuticals - 1.64% Pfizer, Inc. Professional Services - 0.78% Robert Half International, Inc. Road & Rail - 1.10% Landstar System, Inc. Union Pacific Corp. Semiconductors & Semiconductor Equipment - 3.51% Intel Corp. Skyworks Solutions, Inc. Software - 2.39% Blackbaud, Inc. Electronic Arts, Inc.* Take-Two Interactive Software, Inc.* Specialty Retail - 9.91% AutoZone, Inc.* Foot Locker, Inc. Home Depot, Inc. L Brands, Inc. Lowe's Companies, Inc. O'Reilly Automotive, Inc.* Textiles, Apparel & Luxury Goods - 1.36% NIKE, Inc. - Class B Tobacco - 1.33% Altria Group, Inc. Trading Companies & Distributors - 0.22% Watsco, Inc. Wireless Telecommunication Services - 0.52% Spok Holdings, Inc. Total Common Stocks (Cost $93,858,409) Total Investments in Securities (Cost $93,858,409) - 98.85% Other Assets in Excess of Liabilities - 1.15% Net Assets - 100.00% $ * Non-income producing security. # U.S. traded security of a foreign issuer. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services, LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. O'Shaughnessy Enhanced Dividend Fund Schedule of Investments at October 31, 2015 (Unaudited) Shares Value COMMON STOCKS - 97.91% Aerospace & Defense - 2.02% BAE Systems PLC - ADR $ Chemicals - 6.03% BASF SE - ADR The Dow Chemical Co. LyondellBasell Industries NV - Class A# Commercial Banks - 8.77% Australia & New Zealand Banking Group Ltd. - ADR Bank of Montreal# The Bank of Nova Scotia# Fifth Third Bancorp HSBC Holdings PLC - ADR National Australia Bank Ltd. - ADR The Toronto-Dominion Bank# Commercial Services & Supplies - 0.51% Waste Management, Inc. Computers & Peripherals - 0.10% Seagate Technology PLC# Diversified Telecommunication Services - 13.85% AT&T, Inc. BCE, Inc.# CenturyLink, Inc. Deutsche Telekom AG - ADR Orange S.A. - ADR Telefonica S.A. - ADR Telenor ASA - ADR TeliaSonera AB - ADR Telstra Corp., Ltd. - ADR Verizon Communications, Inc. Electrical Equipment - 2.68% ABB Ltd. - ADR* Emerson Electric Co. Food Products - 1.52% Unilever NV - ADR Hotels, Restaurants & Leisure - 2.43% McDonald's Corp. Insurance - 8.80% Allianz SE - ADR AXA S.A. - ADR Manulife Financial Corp.# MetLife, Inc. Prudential Financial, Inc. Swiss Re AG - ADR IT Services - 2.11% International Business Machines Corp. The Western Union Co. Leisure Products - 0.50% Mattel, Inc. Machinery - 2.92% Caterpillar, Inc. Cummins, Inc. Media - 1.17% Sky PLC - ADR Metals & Mining - 5.07% Anglo American PLC - ADR BHP Billiton PLC - ADR Nucor Corp. Rio Tinto PLC - ADR Multi-line Retail - 0.59% Kohl's Corp. Office Electronics - 1.11% Canon, Inc. - ADR Oil, Gas & Consumable Fuels - 16.65% BP PLC - ADR Chevron Corp. CNOOC Ltd. - ADR ConocoPhillips Ecopetrol S.A. - ADR Gazprom OAO - ADR Husky Energy, Inc.# LUKOIL PJSC - ADR PetroChina Co., Ltd. - ADR Royal Dutch Shell PLC - Class A - ADR Sasol Ltd. - ADR Statoil ASA - ADR Total S.A. - ADR Valero Energy Corp. Paper & Forest Products - 2.70% International Paper Co. UPM-Kymmene Oyj - ADR Pharmaceuticals - 8.30% GlaxoSmithKline PLC - ADR Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. Semiconductors & Semiconductor Equipment - 1.36% Intel Corp. Software - 2.25% CA, Inc. Microsoft Corp. Specialty Retail - 1.25% Best Buy Co., Inc. Kingfisher PLC - ADR Textiles, Apparel & Luxury Goods - 1.97% Coach, Inc. Tobacco - 1.07% British American Tobacco PLC - ADR Trading Companies & Distributors - 1.27% Mitsui & Co., Ltd. - ADR Wireless Telecommunication Services - 0.91% China Mobile Ltd. - ADR Vodafone Group PLC - ADR Total Common Stocks (Cost $29,234,567) PREFERRED STOCKS - 0.30% Diversified Telecommunication Services - 0.30% Telefonica Brasil S.A. - ADR Total Preferred Stocks (Cost $138,553) Total Investments in Securities (Cost $29,373,120) - 98.21% Other Assets in Excess of Liabilities - 1.79% Net Assets - 100.00% $ * Non-income producing security. # U.S. traded security of a foreign issuer. ADR - American Depository Receipt The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services, LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Country Allocation Country % of Net Assets United States 39.3% United Kingdom 17.6% Canada 8.1% Netherlands 5.9% Germany 4.0% France 4.0% Switzerland 3.6% Russian Federation 2.6% Hong Kong 2.5% Japan 2.4% Norway 2.1% Australia 2.1% Spain 1.7% Sweden 1.6% Finland 0.7% South Africa 0.5% China 0.5% Colombia 0.4% Brazil 0.3% Ireland 0.1% 100.0% O'Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments at October 31, 2015 (Unaudited) Shares Value COMMON STOCKS - 99.32% Aerospace & Defense - 3.28% Aerojet Rocketdyne Holdings, Inc.* $ BWX Technologies, Inc. Elbit Systems Ltd.# Hexcel Corp. Huntington Ingalls Industries, Inc. National Presto Industries, Inc. Spirit Aerosystems Holdings, Inc. - Class A* Air Freight & Logistics - 0.21% C.H. Robinson Worldwide, Inc. Airlines - 0.55% Alaska Air Group, Inc. China Southern Airlines Co. Ltd. - ADR Auto Components - 0.84% American Axle & Manufacturing Holdings, Inc.* Cooper Tire & Rubber Co. Beverages - 0.63% Coca-Cola Bottling Co. Building Materials - 0.72% Lennox International, Inc. Building Products - 2.57% A.O. Smith Corp. American Woodmark Corp.* Griffon Corp. Capital Markets - 3.20% Cowen Group, Inc. - Class A* Diamond Hill Investment Group, Inc.* INTL FCStone, Inc.* SEI Investments Co. Chemicals - 0.41% International Flavors & Fragrances, Inc. Commercial Banks - 6.34% Bank of the Ozarks, Inc. BNC Bancorp CenterState Banks, Inc. Eagle Bancorp, Inc.* Enterprise Financial Services Corp. First Merchants Corp. Great Southern Bancorp, Inc. Heartland Financial USA, Inc. Heritage Commerce Corp. Pinnacle Financial Partners, Inc. Wilshire Bancorp, Inc. Commercial Services & Supplies - 5.47% Cintas Corp. Ennis, Inc. G & K Services, Inc. - Class A HNI Corp. Interface, Inc. Multi-Color Corp. Republic Services, Inc. Rollins, Inc. West Corp. Communications Equipment - 0.15% Radware Ltd.*# Construction & Engineering - 1.23% Comfort Systems USA, Inc. Construction Materials - 0.46% U.S. Concrete, Inc.* Consumer Finance - 0.89% Credit Acceptance Corp.* Containers & Packaging - 2.08% Ball Corp. Bemis Co., Inc. Berry Plastics Group, Inc.* Graphic Packaging Holding Co. WestRock Co. Distributors - 1.21% Core-Mark Holding Co., Inc. Diversified Consumer Services - 2.63% Bright Horizons Family Solutions, Inc.* Houghton Mifflin Harcourt Co.* Service Corp. International Diversified Financial Services - 1.82% MarketAxess Holdings, Inc. Morningstar, Inc. MSCI, Inc. Diversified Telecommunication Services - 1.21% Consolidated Communications Holdings, Inc. Frontier Communications Corp. General Communication, Inc. - Class A* IDT Corp. - Class B Spark New Zealand Ltd. - ADR Electrical Equipment - 0.42% Acuity Brands, Inc. Electronic Equipment, Instruments & Components - 0.24% CDW Corp. of Deleware Food & Staples Retailing - 1.00% Casey's General Stores, Inc. SpartanNash Co. Food Products - 3.80% Cal-Maine Foods, Inc. Farmer Brothers Co.* Flowers Foods, Inc. Fresh Del Monte Produce, Inc.# Hormel Foods Corp. Industrias Bachoco S.A.B. de C.V. - ADR John B. Sanfilippo & Son, Inc.* Health Care Equipment & Supplies - 2.54% Hill-Rom Holdings, Inc. Hologic, Inc.* IDEXX Laboratories, Inc.* Integra LifeSciences Holdings Corp.* Masimo Corp.* Merit Medical Systems, Inc.* ResMed, Inc. Health Care Providers & Services - 6.05% Almost Family, Inc.* Centene Corp.* Chemed Corp. Molina Healthcare, Inc.* Patterson Companies, Inc. Team Health Holdings, Inc.* U.S. Physical Therapy, Inc. VCA, Inc.* Hotels, Restaurants & Leisure - 10.76% Brinker International, Inc. Carnival PLC - ADR The Cheesecake Factory, Inc. Choice Hotels International, Inc. Cracker Barrel Old Country Store, Inc. Darden Restaurants, Inc. Denny's Corp.* DineEquity, Inc. Jack in the Box, Inc. Marriott Vacations Worldwide Corp. Nathan's Famous, Inc.* Panera Bread Co. - Class A* Papa John's International, Inc. Pinnacle Entertainment, Inc.* Restaurant Brands International, Inc.# Sonic Corp. Speedway Motorsports, Inc. Texas Roadhouse, Inc. Vail Resorts, Inc. The Wendy's Co. Household Durables - 3.97% Bassett Furniture Industries, Inc. Helen of Troy Ltd.*# Hooker Furniture Corp. Leggett & Platt, Inc. 59 NVR, Inc.* Tempur Sealy International, Inc.* Household Products - 0.39% Central Garden & Pet Co. - Class A* Spectrum Brands Holdings, Inc. Insurance - 5.38% American Financial Group, Inc. Arch Capital Group Ltd.*# Argo Group International Holdings Ltd.# Erie Indemnity Co. - Class A FBL Financial Group, Inc. - Class A First American Financial Corp. The Hanover Insurance Group, Inc. Maiden Holdings Ltd.# Mercury General Corp. Safety Insurance Group, Inc. W.R. Berkley Corp. Internet & Catalog Retail - 0.45% HSN, Inc. Internet Software & Services - 0.98% Tucows, Inc. - Class A* VeriSign, Inc.* IT Services - 6.26% Amdocs Ltd.# Booz Allen Hamilton Holding Corp. Broadridge Financial Solutions, Inc. Convergys Corp. CoreLogic, Inc.* DST Systems, Inc. Euronet Worldwide, Inc.* Gartner, Inc.* Genpact Ltd.*# The Hackett Group, Inc. MAXIMUS, Inc. Total System Services, Inc. Vantiv, Inc. - Class A* WNS Holdings Ltd. - ADR* Leisure Products - 0.50% Hasbro, Inc. Life Sciences Tools & Services - 0.50% Bio-Rad Laboratories, Inc. - Class A* Charles River Laboratories International, Inc.* Machinery - 0.96% Douglas Dynamics, Inc. Global Brass & Copper Holdings, Inc. Kadant, Inc. Media - 1.90% Cinemark Holdings, Inc. Graham Holdings Co. - Class B Scholastic Corp. Starz - Class A* Multi-line Retail - 0.54% Burlington Stores, Inc.* Nordstrom, Inc. Oil, Gas & Consumable Fuels - 0.57% Nordic American Tankers Ltd.# Paper & Forest Products - 0.23% Fibria Celulose S.A. - ADR Personal Products - 0.20% Coty, Inc. - Class A Professional Services - 1.54% CRA International, Inc.* Insperity, Inc. Robert Half International, Inc. Road & Rail - 1.77% Heartland Express, Inc. Knight Transportation, Inc. Landstar System, Inc. Old Dominion Freight Line, Inc.* Saia, Inc.* Werner Enterprises, Inc. Semiconductors & Semiconductor Equipment - 0.76% MKS Instruments, Inc. Skyworks Solutions, Inc. Tessera Technologies, Inc. Software - 4.67% Blackbaud, Inc. ePlus, Inc.* FactSet Research Systems, Inc. Fair Isaac Corp. NICE-Systems Ltd. - ADR Sapiens International Corp. NV*# SS&C Technologies Holdings, Inc. Take-Two Interactive Software, Inc.* Specialty Retail - 2.42% Aaron's, Inc. The Cato Corp. - Class A CST Brands, Inc. Foot Locker, Inc. Murphy USA, Inc.* Sally Beauty Holdings, Inc.* Select Comfort Corp.* Winmark Corp. Textiles, Apparel & Luxury Goods - 2.04% Carter's, Inc. Cherokee, Inc.* Culp, Inc. Thrifts & Mortgage Finance - 1.06% First Defiance Financial Corp. Meta Financial Group, Inc. New York Community Bancorp, Inc. United Community Financial Corp. Tobacco - 0.39% Universal Corp. Trading Companies & Distributors - 0.47% Watsco, Inc. Transportation Infrastructure - 0.66% Grupo Aeroportuario del Pacifico S.A.B. de C.V. - ADR Total Common Stocks (Cost $16,352,952) Total Investments in Securities (Cost $16,352,952) - 99.32% Other Assets in Excess of Liabilities - 0.68% Net Assets - 100.00% $ * Non-income producing security. # U.S. traded security of a foreign issuer. ADR - American Depository Receipt The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services, LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. O’Shaughnessy Funds Notes to Schedule of Investments October 31, 2015 (Unaudited) Note 1 – Securities Valuation The O’Shaughnessy Funds’ (the “Funds”) investments in securities are carried at their fair value. Equity securities, including common stocks and preferred stocks, that are primarily traded on a national securities exchange shall be valued at the last sales price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale price on such day, at the mean between the bid and asked prices. Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.Investments in open-end mutual funds are valued at their net asset value per share.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Each Fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading on the New York Stock Exchange (4:00 pm EST). Short-term debt securities, including those securities having a maturity of 60 days or less, are valued at the evaluated mean between the bid and asked prices.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The Board of Trustees (“Board”) has delegated day-to-day valuation issues to a Valuation Committee of Advisors Series Trust which is comprised of representatives from U.S. Bancorp Fund Services, LLC, the Funds’ administrator.The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available or the closing price does not represent fair value by following procedures approved by the Board.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.All actions taken by the Valuation Committee are subsequently reviewed and ratified by the Board. Depending on the relative significance of the valuation inputs, fair valued securities may be classified in either level 2 or level 3 of the fair value hierarchy. The Funds have adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types. These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds’ securities as of October 31, 2015: All Cap Core Fund Level 1 Level 2 Level 3 Total Common Stocks Consumer Discretionary $ $
